Case 3:19-cr-00164-CWR-LRA Document 3 Filed 08/19/19 Page 1 of 1

 

SOUTHERN DISTRICT OF MISSISSIPPI
FILED

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI AUG 19 2019
NORTHERN DIVISION ARTHUR JOHNSTON

BY psc DEPUTY

 

 

 

 

 

 

UNITED STATES OF AMERICA

v. CRIMINALNO. .9,/9L/7 HY lWE
HUMBERTO SALVADOR-LOPEZ 8 U.S.C.'§ 1326(a)

The Grand Jury charges:

On or about August 7, 2019, in Leake County, in the Northern Division of the Southern
District of Mississippi and elsewhere, the defendant, HUMBERTO SALVADOR-LOPEZ, an alien
to the United States, who previously had been arrested and removed from the United States, was
found in the United States without having received the consent of the Attorney General of the United
States or the Secretary of the Department of Homeland Security to apply for readmission, or to

reenter, into the United States, all in violation of Title 8, United States Code, Section 1326(a).

  
 
 

  

. MICHAEL HURSYS JR.
United States Attorney

ATRUEBILL: ~ : oe
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This indictment was returned in open court by the foreperson or deputy foreperson of the Grand Jury
on this the [YF ¥aday of August, 2019. .

ho. 0 Qa he

UNITED STATES MAGISTRATE JUDGE
